Exhibit 2 TR-1 Notification of a Major Interest in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached WPP PLC 2. Reason for Notification An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the aquisition of shares already issued to which voting rights are attached. An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other: Please Specify 3. Full name of person(s) subject to the notification obligation AXA S.A, 25 Avenue Matignon, 75008 Paris and its group of companies 4. Full name of shareholder(s) if different from 3. 5.Date of the transaction and date in which threshold is crossed or reached 21/03/2010 6.Date on which issuer notified 22/03/2010 7. Threshold(s) that is/are crossed or reached: 5 %. 8. Notified details: A: Voting rights attached to shares Class or Type of shares Situation Previous to the triggering transaction Resulting situation after the triggering transaction Number of shares Number of voting rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect 65,390,288 65,390,288 1,954,729 1,954,729 60,152,383 0.16 4.80 B3DMTY0 B: Qualifying Financial Instruments Resulting situation after triggering transaction Type of Financial Instrument Expiration date Exercise / conversion period Number of voting rights that may be acquired if the instrument is exercised / converted % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after triggering transaction Type of Financial Instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights Nominal Delta Total A + B + C Number of Voting Rights % of voting rights 62,107,112 4.95% Proxy Voting 10. Name of proxy holder: 11. Number of Voting rights Proxy Holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: - 2 - 13.Additional Information: 14. Contact Name Kyere Tabiri 15. Contact telephone number 020 7003 1510 - 3 -
